Citation Nr: 0722350	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  95-42 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for a 
convulsive/seizure disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  September 1994 and March 1996 decisions by 
the RO which, in pertinent part, denied service connection 
for Bell's palsy and a convulsive/seizure disorder.

In August 1997, the Board remanded the veteran's claims for 
additional development.  The case was returned to the Board 
and, after further internal development, the Board denied the 
claims.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2004, the parties to the appeal filed a joint motion 
asking the Court to vacate and remand the Board's decision.  
Later that same month, the Court granted the joint motion.

In September 2005, the Board remanded the case for additional 
development.  The case has been returned to the Board and is 
now ready for further review.


FINDINGS OF FACT

1.  The veteran does not currently have Bell's palsy, or 
residuals thereof.

2.  The veteran does not currently have a convulsive/seizure 
disorder, or residuals thereof.


CONCLUSIONS OF LAW

1.  The veteran does not have Bell's palsy, or residuals 
thereof, that was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).

2.  The veteran does not have a convulsive/seizure disorder, 
or residuals thereof, that was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she developed Bell's palsy and a 
convulsive/seizure disorder as a result of excessive 
medication she received to induce labor in November 1965.  
She maintains that she went into convulsions and had a 
stroke.  She seeks service connection for the disabling 
residuals of that procedure, including carpal tunnel 
syndrome.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the veteran in September 2005, the Appeals Management Center 
informed the veteran of the information and evidence required 
to substantiate her claims for service connection, including 
evidence of current disability.  She was notified of her and 
VA's respective duties for obtaining the information and 
evidence, and she was asked to send any evidence in her 
possession that pertained to her claims.  Although the notice 
letter was not provided until after the veteran's claims were 
initially adjudicated, the claims were subsequently re-
adjudicated in a December 2006 supplemental statement of the 
case (SSOC), thereby correcting any defect in its timing.  
See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established for the disabilities at issue.  Although notice 
of those matters was later provided to the veteran in 
December 2006, that notice was untimely, inasmuch as it was 
sent to the veteran after the initial adjudication of her 
claims-and as part of an SSOC-without subsequent 
readjudication.  The Board notes, however, that no questions 
with respect to rating and/or effective date are presented by 
the claims that are currently being adjudicated.  Indeed, as 
set forth below, the Board has determined that the veteran's 
claims must be denied.  Consequently, no rating or effective 
date will be assigned for these disabilities as a matter of 
law.  Under the circumstances, the Board finds that the 
purpose of the notice requirement has been satisfied as it 
pertains to the issues currently in question.  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have available records of post-service 
private and VA medical treatment and records from the Social 
Security Administration.  She has been examined for purposes 
of procuring medical opinion evidence as to the nature and 
etiology of the conditions at issue, and has not identified 
and/or provided releases for any additional evidence that 
exists and can be procured.  No further development action is 
required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  Certain 
diseases, such as epilepsies and other organic diseases of 
the nervous system, may be presumed to have been incurred in 
or aggravated by service if the disease becomes manifest to a 
degree of 10 percent or more during the one-year period 
following a veteran's separation from service, 
notwithstanding that there is no in-service record of the 
disorder.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  However, in order for service 
connection to be granted for such a disease, there must be 
competent evidence in the record which demonstrates that the 
claimant presently suffers from disability attributable 
thereto.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In the present case, the veteran's service medical records 
show that she was hospitalized for psychiatric purposes in 
1964.  During the hospitalization, she reported a history of 
frequent lightheadedness with nasal stuffiness, palpitations, 
and blurring of vision-especially when it was hot-and an 
episode of fainting.  Neurological evaluation was essentially 
normal, and neither Bell's palsy nor a convulsive or seizure 
disorder was diagnosed at that time or at any other time 
during service.  Her service separation examination, dated in 
May 1965, shows that she was found to be normal from a 
neurological standpoint.

In November 1965, approximately five months after the 
veteran's separation from service, and about six days after 
delivering a baby by induction, the veteran was diagnosed 
with Bell's palsy.  The records pertaining to that period 
make no mention of stroke or a convulsive or seizure 
disorder.

The earliest medical record pertaining to convulsions 
consists of reports from Indiana University Medical Center, 
dated in December 1966.  Those reports show, in pertinent 
part, that the veteran presented for treatment after 
reportedly suffering a fainting spell, hitting her head on 
the floor, and exhibiting mild tonic-clonic movement of the 
extremities and fluttering of the eyes.  During the 
evaluation, she reported a prior history of fainting episodes 
occurring as early as high school, without convulsions, and 
as recently as March 1966.  The final assessment was that she 
had syncope with an apparent mild grand mal convulsion of 
questionable etiology.  In the 1980's, she was found to have 
bilateral carpal tunnel syndrome.
 
The veteran submitted the present claim for VA compensation 
in December 1993.  Medical records contemporaneous with her 
claim show treatment for a variety of problems, including 
duodenal ulcer, colon polyps, Chiari malformation, tendonitis 
of the shoulder, headaches, dizziness, hypertension, allergic 
rhinitis, chronic sinusitis, dysthymia, hypothyroidism, and 
pain in the back, knee, and hip.  However, they contain no 
current diagnosis of Bell's palsy or a convulsive/seizure 
disorder.  Nor do they relate any of her current difficulties 
to either diagnosis.

In January 1997, the veteran underwent a VA epilepsy and 
narcolepsy examination.  It was noted that she had a 
questionable history of seizures and a history of a right 
Bell's palsy and possible left cortical/subcortical 
cerebrovascular accident (CVA) dating back to 1965.  She 
reported that labor was induced in November 1965 with the aid 
of Oxytocin and said that, following three injections and 
then intravenous Oxytocin, she began to shake all over.  She 
felt that these were convulsions and/or seizures.  Several 
days later, she developed a right facial droop, and she was 
unable to close her right eye.  Her right arm was also weak.

The veteran reported that she experienced a generalized 
tonic-clonic seizure at work approximately six months after 
the November 1965 delivery, but received no treatment.  She 
stated that she then had another seizure within a year of the 
delivery.  She also described what she thought might have 
been seizures in 1977 and 1990, though the examiner noted 
that it was "very unclear" by her account.  She felt that 
she was currently having one seizure per month, always 
nocturnally, and reported awakening with some mild weakness 
and numbness of the right face and right arm.

On examination, no neurological abnormalities were 
identified.  (Funduscopic examination could not be performed 
due to malfunctioning equipment.)  It was the examiner's 
opinion that the veteran's history was entirely consistent 
with a right Bell's palsy in 1965.  The examiner noted that 
the etiology of Bell's palsy in the premenstrual period was 
not entirely clear, but was most likely related to 
perineurial swelling related to pregnancy.  It was his 
conclusion that there was currently no evidence of residual 
dysfunction from the veteran's Bell's palsy, and that there 
was no association between Oxytocin and Bell's palsy.

As to a possible seizure disorder, the examiner noted that 
the "convulsions" described by the veteran during her 
induction in 1965 were very common following Oxytocin 
administration, and were a tremulousness due to the 
medication.  It was his opinion that there was no evidence 
that she suffered a seizure at that time.  As to the history 
given by the veteran that she had subsequent seizures, the 
examiner noted that it was unclear from the claims file 
whether she actually experienced generalized tonic-clonic 
seizures.  He also noted that the episodes she complained of 
at night were "very atypical" for seizures.

With respect to etiology, the examiner opined that there was 
no evidence that the veteran's seizures were in any way 
related to the administration of Oxytocin, and that there 
were no reported cases of Oxytocin resulting in a prolonged 
seizure disorder.  He stated that the only possibility in 
which the pregnancy and the seizures might be related were if 
she had had a venous thrombosis resulting in a CVA causing 
her right face and right arm weakness, which then 
subsequently resulted in seizures.  However, there was no 
evidence on neuroimaging to suggest that possibility.  The 
examiner felt that the abnormal sensations with which the 
veteran awakened might be due to sleep apnea.  Additional 
testing was ordered, including a sleep study and 
electroencephalogram (EEG).  As for carpal tunnel syndrome, 
the examiner concluded that it was "an unrelated problem 
which has nothing to do with her episode of Bell's palsy, and 
has nothing to do with the administration of Oxytocin."

The veteran underwent a sleep study with EEG in May 1997.  
The final diagnoses were psychophysiological insomnia, 
dyssomnia associated with mood disorders, and dyssomina 
secondary to medical condition (pain).  No seizures were 
observed.  Subsequently, she underwent several eye 
examinations, including a funduscopic examination at the 
University of Texas in June 2000.  She had no nystagmus and 
no ocular abnormalities at that time.  Her complaints of 
"spells" manifested by dizziness and slurred speech were 
thought to be due to her Chiari malformation, possibly 
irritated by falls she reported occurring after service.

In January 2006, the veteran was examined by VA for purposes 
of obtaining a medical opinion as to whether she currently 
had Bell's palsy or a convulsive/seizure disorder, or 
residuals thereof.  On examination, she reported no current 
residuals from Bell's palsy.  She also denied having had 
seizures since 1971.  On physical evaluation, the examiner 
could identify no facial weakness or related sensory 
impairment.  Funduscopic examination was unremarkable.  
Following the examination, the examiner opined, in pertinent 
part, that there were no identifiable secondary sequelae of 
the veteran's prior seizure disorder.  The final diagnostic 
impression was that the veteran had a history of right Bell's 
palsy, with no clinically identifiable residuals, and a 
seizure disorder in remission since 1971.  The claims file 
was not available.

In May 2006, the examiner who performed the January 2006 
examination reviewed the veteran's claims file and prepared 
an addendum to the prior report.  In the addendum, the 
examiner opined, in part, that the veteran's Bell's palsy in 
1965 "resolved without residuals and there is no evidence to 
suggest that it is linked in any way to the treatment that 
she received during or after labor."  With regard to 
seizures, the examiner noted the true nature of the veteran's 
"spells" remained unclear, but that none had been witnessed 
for many years (since 1971) and there was no evidence to 
suggest that they were related to the administration of 
Oxytocin during labor.
 
Following a thorough review of the evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Simply put, the competent and 
probative evidence of record demonstrates that veteran does 
not currently have Bell's palsy or a convulsive/seizure 
disorder, or residuals thereof.  The Board acknowledges that 
the veteran has had some medical training, having worked as a 
nurse in the past.  However, the record does not establish 
that she has the training necessary to offer competent 
opinions on matters of medical etiology as they pertain to 
neurological disorders.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to offer opinions that require medical knowledge).  As a 
result, her opinion in that regard cannot be afforded any 
probative weight.  In any event, her opinion is far 
outweighed by the contrary evidence of record; namely, the 
opinions of the VA physicians who examined her in January 
1997 and January 2006 and who, after reviewing the claims 
file, offered reasoned conclusions based on their more 
extensive training.  Because the weight of the competent 
evidence demonstrates that the veteran does not presently 
suffer from disability attributable to Bell's palsy or a 
convulsive/seizure disorder, her claims must be denied.  See, 
e.g., Gilpin and Degmetich, supra.


ORDER

The appeal is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


